Case 0:20-cv-61965-AMC Document 1-2 Entered on FLSD Docket 09/27/2020 Page 1 of 5




                  Exhibit "A"
     Case 0:20-cv-61965-AMC DocumentCase1-2Number: CACE-20-013682
                                             Entered                Division: 05 Page 2 of 5
                                                     on FLSD Docket 09/27/2020
Filing# 112181138 E-Filed 08/21/2020 11 :40:07 AM


                                                 IN THE CIRCUIT COURT OF THE
                                                 1 7TH JUDICIAL CIRCUIT IN AND FOR
                                                 BROWARD COUNTY , F LORIDA

                                                 CASE NO .:

         OCTAVIUS SMITH,

               Plaintiff ,

         v.
         P.F. CHANG 'S CHINA BISTRO, INC .,
         a Delaware corpo r ation ,

               Defendant .


                                      COMPLAINT FOR DAMAGES

              Plaintiff Octavius Smith              ("P laintiff "),       by and through his

         undersigned counsel ,        s u es Defendant      P. F.    Chang ' s    China Bistro,

         Inc ., a Delaware corporation (" Defendant"), and states:

               1.     This is an action for damages that exceed the minimum

         jurisdictional amount of thi s Court.

               2.     All    conditions     precedent       to      this    action    have   been

         performed, waived or otherwise satisfied.

               3.     Plaintiff is and was,            at al l      times mate r ial to this

         ac t ion , a resident of Broward County, Florida.

               4.     Upon information and belief ,              Defendant is and was, at

         all times mater ial to this action,               a corporation organized and

         maintained under the laws of Delaware, which conducts business in

         Broward     County,     in   the    form     of   management        or   oper a t ion   of

         restaurants known as P . F . Chang ' s.




           *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 08/21/2020 11 :40:05 AM.****
Case 0:20-cv-61965-AMC Document 1-2 Entered on FLSD Docket 09/27/2020 Page 3 of 5




          5.     On or about January 25 , 2019 , Defendant leased, rented,

   possessed,     controlled,       operated,    and/or owned a building and/or

   property located at or near 1740 Sawgrass Mills Circle, Sunrise,

   Florida      ("the    premises"),     which   was   used   as    a    P.F.    Chang ' s

   restaurant.          Defendant    supervised and maintained the              premises

   through employees, agents and/or representatives .

          6.     At the above time and p lace , Plaintiff was an express or

   implied business invitee of Defendant as Plaintiff had gone onto

   the premises for the purpose of dining.

          7.     While on the premises, Plainti ff was walking through the

   bar area when he suddenly and unexpectedly sl ipped and fell because

   the floor had been permitted by Defendant and/or its employees,

   agents or representatives to become slippery.

          8.     Defendan t   owed a non-delegable duty of reasonable care

   to inspect, ma intain and repair the premises in a reasonably safe

   condit ion    for    the   safety of business       invitees ,       which   includes

   reasonable efforts to keep the premises free from foreign objects,

   substances or items in the areas where such invitees might go that

   might foreseeably cause loss,            injury, or damage, and to warn of

   dangerous conditions which were known to Defendants or which could

   have   been     discovered       by   Defendants    through     the    exe rcise    of

   reasonable care.
Case 0:20-cv-61965-AMC Document 1-2 Entered on FLSD Docket 09/27/2020 Page 4 of 5




         9.     Defendant negligently failed to maintain the premises in

   a   reasonably      safe       condition,     neg ligent ly     failed     to    correct    a

   dangerous condition about which it either knew or should have known

   through the exercise of reasonable care, and/or negligently fai l ed

   to warn Plaintiff of a dangerous condition about which it had, or

   should have had, knowledge greater than Plaintiff.

         10.    The       dangerou s    condition     on    the    premises    that     caused

   Plaintiff to slip and fall was created by and/or known to Defendant

   or had existed for a sufficient length of t ime so that Defendant

   should have known of it.

         11.    As a direct and proximate result of the negligence of

   Defendant, acting or failing to act, Plaintiff slipped and fell on

   the premises.

         12.    As    a    result      of his    fall,     Plaintiff sustained bodily

   i n jury and resulting           pain   and    suffering ,      disability,       physical

   i mpairme nt , disfigurement, mental anguish, inconvenience , loss of

   capacity     for        the    enjoyment      of   life,       incurred     expenses       of

   hospitalization ,            medical,   chiropractic       and     nursing        care    and

   treatment,    loss of earnings,              loss of ability to earn money and

   aggravation        of    a     previously     existing     condition ,          disease    or

   physical     defect.           Plaintiff's    losses     are    either     permanent       or

   continuing and Plaintiff will suffer the losses in the future.
Case 0:20-cv-61965-AMC Document 1-2 Entered on FLSD Docket 09/27/2020 Page 5 of 5




         WHEREFORE ,   Plaintiff Octavius Smith demands j udgment i n his

   favor and agai n st Defendant P . F.   Chang ' s China   Bis~ro ,   Inc .   for

   compensatory damages , costs and interest and demands trial by jury

   of all issues so triable as a matter of right .

   Dated this Augu s t 21 , 2020.

                                     Isl Stuart B . Yanofsky
                                     Stuart B . Yanofsky , Esq .
                                     Fla. Bar No . 841358

                                     STEINGER , GREENE & FEINER
                                     2727 W. Cypr ess Creek Rd .
                                     Ft . Lauderdale , FL 33309
                                     Email : sbyanofsky@InjuryLawyers . com
                                     Telephone : 954 - 491 - 7701
